DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al (US 2012/0257664) hereinafter Yue in view of Zhou et al (US 2010/0166097) hereinafter Zhou.
	Regarding claim 1, Yue discloses method for allocating resources to a plurality of users by a base station (BS) in a communication network (see [0005], [0031], [0055]), the method comprising: obtaining, by the BS, a plurality of parameters associated with each of the plurality of users, said plurality of parameters are at least one of a buffer occupancy, a channel quality, and a channel state information (CSI) acquisition capability (see Abstract); segregating, by the BS, the plurality of users into a plurality of groups using at least one of the plurality of parameters, wherein each of the plurality of groups comprises one or more users of the plurality of users (see [0042], [0079], [0080] illustrates that the user pooling at the base station when the pairs users for MU-MIMO in the scheduler. Again, we pool the active users into two groups. For one group of users, we only schedule them with SU-MIMO transmissions. For the other group of users, we schedule them with dynamic switching between SU-MIMO and MU-MIMO transmissions. We consider the following three metrics for user pooling); allocating resources, by the BS, to the one or more users of the plurality of groups according to the group specific metric (see [0055], [0075]).  Yue fails to explicitly disclose obtaining, by the BS, a group specific metric for each of the plurality of groups using at least one of the plurality of parameters associated with the one or more users associated with each of the plurality of groups.
	Zhou discloses obtaining, by the BS, a group specific metric for each of the plurality of groups using at least one of the plurality of parameters associated with the one or more users associated with each of the plurality of groups (see [0044], [0071], [0085]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to obtain, by the BS, a group specific metric for each of the plurality of groups using at least one of the plurality of parameters associated with the one or more users associated with each of the plurality of groups as an optimum performance metric for MU-MIMO and SU-MIMO as taught by Zhou into teachings of Yue in order to enable the base station is configured to schedule the user equipments based on the first codeword and the second codeword so that a predetermined system performance metric is optimized.
	Regarding claim 2, Yue and Zhou disclose wherein each of the plurality of groups is one of a SU-MIMO group and a MU-MIMO group, wherein the SU-MIMO group comprises a SU-MIMO user, wherein the MU-MIMO group comprises one or more MU-MIMO users (see Yue [0042], [0043], and Zhou [0044], [0068]).
	Claim 16 is similar to claim 1.  Therefore; claim 16 is rejected under a similar rationale.
Allowable Subject Matter
Claims 2-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al (US 2014/0254517) disclose a method for multi-input multi-output communication in large-scale antenna system.)
	Ren et al (US 2022/0085929) disclose a configuration and resource allocation for downlink demodulation reference signals. 
	Marupaduga et al (U.S. Pat. 10,659,115) disclose a dynamic antenna calibration scheduling. 
	Luo et al (US 2017/0105229) disclose a resource indication processing method and processing apparatus, access point, and station.  
	Kang et al (US 2013/0128832) disclose a method for transmitting control information and base station, and method for receiving control information and user equipment. 
	Shrivastava et al (US 2010/0266057) disclose group resource allocation techniques for IEEE 802.16M.  
	Kim et al (US 2007/0223422) disclose a resource allocation to support single-user and multi-user MIMO transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
June 8, 2022